In an action pursuant to Lien Law article 3-A, plaintiff appeals from so much of an order of the Supreme Court, Queens County (Buschmann, J.), dated March 6, 1984, as granted respondents’ motion to vacate default judgments against them.
Order affirmed, insofar as appealed from, without costs or disbursements.
We agree with Special Term that the plaintiff failed to make a proper application for leave to enter a default judgment against the two individual defendants. The application for leave to enter a default judgment was limited to the corporate defendant. Thus, the default judgments entered as to the respondents were technically defective, and, therefore, were properly vacated. Brown, J. P., O’Connor, Weinstein and Rubin, JJ., concur.